     Case 2:21-bk-12663-ER          Doc 45 Filed 05/19/21 Entered 05/19/21 17:45:49                       Desc
                                     Main Document    Page 1 of 3



 1     CAIRNCROSS & HEMPELMANN, P.S.
       ADITI N. PARANJPYE (State Bar No. 302117)
 2     524 Second Avenue, Suite 500
       Seattle, WA 98104
 3
       Telephone: 206-587-0700
 4     Facsimile: 206-587-2308
       Email: aparanjpye@cairncross.com
 5     Attorneys for One Light Media Capital, LLC
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                     LOS ANGELES DIVISION
10

11   In re:                                             Lead Case No. 2:21-bk-12663-ER
12
     HOPLITE, INC.,                                     Chapter 11
13
                      Debtor.                           (Jointly Administered with:
14                                                      Case No. 2:21-bk-12546-ER)
15

16
     In re:                                             DECLARATION OF GARY
17                                                      DANKLEFSEN IN SUPPORT OF ONE
     HOPLITE ENTERTAINMENT, INC.,                       LIGHT MEDIA CAPITAL LLC’S
18                                                      RESPONSE TO XXIII CAPITAL
                    Debtor and Debtor-in Possession.    LIMITED’S MOTION FOR AN ORDER (I)
19                                                      CONVERTING THIS CHAPTER 11 CASE
20                                                      TO A CASE UNDER CHAPTER 7 OF THE
                                                        BANKRUPTCY CODE, OR, IN THE
21                                                      ALTERNATIVE, (II) APPOINTING A
                                                        CHAPTER 11 TRUSTEE
22
              I, Gary Danklefsen, hereby declare under penalty of perjury:
23

24            1.      I am a principal of One Light Media Capital, LLC (“One Light”). I submit this

25   Declaration in support of One Light’s Response to XXIII Capital Limited’s Motion for an Order

26

      DECLARATION OF GARY DANKLEFSEN - 1                                CAIRNCROSS & HEMPELMANN, P.S.
                                                                        ATTORNEYS AT LAW
                                                                        524 Second Avenue, Suite 500
                                                                        Seattle, Washington 98104-2323
                                                                        office 206 587 0700 fax 206 587 2308
     {04205524.DOCX;2 }
     Case 2:21-bk-12663-ER           Doc 45 Filed 05/19/21 Entered 05/19/21 17:45:49                        Desc
                                      Main Document    Page 2 of 3



 1   (I) Converting this Chapter 11 Case to a Case Under Chapter 7 of the Bankruptcy Code, or, in the

 2   Alternative, (II) Appointing a Chapter 11 Trustee, ECF No. 39, (the “Motion”).
 3
             2.       One Light facilitates funding and opportunities for film and television projects
 4
     around the world and has substantial experience and connections in the film and television
 5
     industry. Starting in 2018, One Light began working with the Debtors on various television
 6
     projects to expand the Debtors’ library, providing both financial commitments and entering into
 7

 8   co-production agreements with the Debtors and its principal, Jonathan Smith. Since the inception

 9   of the relationship, One Light has helped finance or otherwise facilitated approximately 34
10   television programs.
11
             3.       The Debtors currently hold rights to several of those programs in their TV Library,
12
     which are in various stages of production. Based on my experience and understanding, the TV
13
     Library is a valuable asset. I estimate that the new and post-production assets could exceed $15
14

15   million in value.

16           4.       One Light believes that the TV Library’s significant value will be best realized if a

17   Chapter 11 Trustee with experience in these assets can be appointed to run a proper marketing and
18   sale. A quick sale will result in a recovery much lower than what these assets are worth.
19
             5.       Based on both my experience and discussions I have had with other parties in the
20
     media financing industry, I believe that if a qualified Chapter 11 Trustee is appointed, there are
21
     multiple lenders who would be interested in providing Debtor-in-Possession financing for the
22

23   Trustee to enable a thorough marketing and sale process for the benefit of all creditors.

24   //

25   //
26
     //

      DECLARATION OF GARY DANKLEFSEN - 2                                  CAIRNCROSS & HEMPELMANN, P.S.
                                                                          ATTORNEYS AT LAW
                                                                          524 Second Avenue, Suite 500
                                                                          Seattle, Washington 98104-2323
                                                                          office 206 587 0700 fax 206 587 2308
     {04205524.DOCX;2 }
     Case 2:21-bk-12663-ER       Doc 45 Filed 05/19/21 Entered 05/19/21 17:45:49                   Desc
                                  Main Document    Page 3 of 3



 1        I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING
     STATEMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE,
 2   INFORMATION, AND BELIEF.
 3           EXECUTED this 19th day of May, 2021 at Leavenworth, Washington.
 4
                                       /s/ Gary Danklefsen
 5
                                       Gary Danklefsen
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      DECLARATION OF GARY DANKLEFSEN - 3                         CAIRNCROSS & HEMPELMANN, P.S.
                                                                 ATTORNEYS AT LAW
                                                                 524 Second Avenue, Suite 500
                                                                 Seattle, Washington 98104-2323
                                                                 office 206 587 0700 fax 206 587 2308
     {04205524.DOCX;2 }
